NOT DESIGNATED FOR PUBLICATION



                          STATE OF LOUISIANA

                            COURT OF APPEAL

                              FIRST CIRCUIT



                                Zoai ca 082


                              ALANAH ODOMS


                                   VERSUS


                              CHAVEZ CAMMON


                                         Judgment rendered:     MAR 0 3 2022




                              On Appeal from the
                           Nineteenth Judicial District Court
                    In and for the Parish of East Baton Rouge
                               State of Louisiana
                                  No. 704564


              The Honorable William A. Morvant, Judge Presiding



Bruce Hamilton                              Attorneys for Plaintiff/Appellant
Megan E. Snider                             Alanah Odoms
New Orleans, Louisiana


Jeremiah J. Sams                            Attorneys for Defendant/ Appellee
Faye D. Morrison                            Chavez Cammon
Baton Rouge, Louisiana




            BEFORE: GUIDRY, HOLDRIDGE, AND CHUTZ, JJ.
HOLDRIDGE, J.


        This appeal involves a mandamus action seeking to obtain documents

pursuant to the Louisiana Public Records Act, La. R. S. 44: 1, et seq.        The plaintiff,


Alanah Odoms, the Executive Director for the American Civil Liberties Union of


Louisiana, appeals the April 17, 2021 trial court judgment denying her request for a

writ of mandamus.      For the reasons that follow, we affirm.


                      FACTS AND PROCEDURAL HISTORY


        On February 9, 2021, the plaintiff filed a petition for a writ of mandamus

pursuant to the Louisiana Public Records Act naming as a defendant,                  Chavez


Cammon, the Louisiana State Police ( LSP) captain and commander of the public

affairs/ recruiting sections. The plaintiff' s petition stated that the defendant was the


official records custodian for the LSP and served as the central point for public

records requests.    In her petition, the plaintiff stated that on September 4, 2019, she

made a public records request to the LSP that requested information on the facial


recognition software used by the LSP. Specifically, the plaintiff' s request stated the

following:

        1.
             All documents referencing facial recognition software currently
        being used by the [ LSP], including its " Fusion" center, including but
        not limited to meeting agendas, meeting minutes, public notice,
        communications between your office and elected leaders, and analyses.
        2.
             All documents referencing training conducted by the security
        company IDEMIA and provided to the [ LSP], including but not limited
        to e- mails, calendar invitations, and memoranda.


On September 27, 2019, the LSP responded with the following, stating in pertinent
part:



              As it pertains to your request for " meeting agendas, meeting
        minutes, public notice, and communications between your office and
        elected leaders," [ Louisiana State Analytic and Fusion Exchange']
        maintains no responsive records.

              As it pertains to the remainder of the records you request ... your
        public records request is denied as the type of information you seek
        pertains to investigative techniques, investigative technical equipment

 The LSP employed a facial recognition system through a center known as the Louisiana State
Analytical and Fusion Exchange ( Fusion Center) in Baton Rouge.

                                              7
           or instructions on its use, and investigative training information or aids.
           Louisiana Revised Statute 44: 3( A)(3) specifically exempts from the
           public  records "[ r] ecords containing ...    investigative training
           information or aids, investigative techniques, investigative technical
           equipment or instructions on the use thereof[.]"


On October 2, 2019, the legal director for the American Civil Liberties Union of

Louisiana sought clarification in a second request from the LSP for its denial of the

plaintiff' s first public records request. The LSP responded on December 13, 2019,


stating that " any facial recognition software [ was] investigative technical equipment

covered by the exemption found in La. R.S. 44: 3( A)(3).       The nature of the documents


you seek referencing any facial recognition software and training [              were]   also




covered by the exemption found in La. R.S. 44:3( A)(3)."           Thereafter, on February

9, 2021, the plaintiff filed her petition for a writ of mandamus.


           On March 23, 2021, the trial court held a hearing on the plaintiff's petition for

a   writ    of mandamus.
                              At the hearing,      the counsel for both parties presented


arguments and the plaintiff' s counsel offered into evidence several exhibits, which

included the plaintiff's public records requests made on September 4, 2019 and

October 2, 2019, as well as the response letters from the LSP dated September 27,

2019 and December 13, 2019. The custodian of records for the Investigative Support


Section of the LSP, Captain Robert Hodges, testified at the hearing on behalf of the

LSP. Captain Hodges testified that he was familiar with the plaintiff' s public records


request and that he assisted in preparing the response to her request. Captain Hodges

confirmed that a search for documents related to the plaintiff' s public records request

was performed.        Captain Hodges stated that he reached out to the Fusion Center

manager as well as the Director of Research to determine when the facial recognition


software was first used and how the LSP employees were trained. He explained that


a search was conducted through the State' s Office of Technology Services, which

maintained LSP' s e- mail and calendar system.             Captain Hodges stated that he


directed the Office of Technology Services to identify communications and calendar

                                               3
events related to the Idemia Technology.'              The search included all LSP personnel;


however, no documents were identified. Captain Hodges stated that he also looked


for physical documents, but there were none found.                       Captain Hodges' testimony

confirmed multiple times that a search was conducted and that no documents were

found.


         After hearing arguments from the parties, the trial court stated, in pertinent

part, the following:

         BASED ON BOTH THE EXHIBITS AND, AS SUPPLEMENTED
         BY THE TESTIMONY OF CAPTAIN HODGES, IT APPEARS
         THAT WITH REGARD TO QUESTION ONE, ALL DOCUMENTS
         REFERENCING               FACIAL         RECOGNITION                    SOFTWARE,
         INCLUDING BUT NOT LIMITED TO, MEETING AGENDA,
         MEETING MINUTES, PUBLIC NOTICES, COMMUNICATIONS
         BETWEEN YOUR OFFICE AND ELECTED LEADERS, THERE
         WAS    A       SEARCH       AND        THERE     WERE           NO   DOCUMENTS
         REFERENCING ... FACIAL RECOGNITION SOFTWARE. THERE
         WAS NOTHING RESPONSIVE TO THAT REQUEST. AS TO ALL
       DOCUMENTS     REFERENCING TRAINING CONDUCTED BY
         IDEMIA, INCLUDING EMAILS, AGAIN, CAPTAIN HODGES
         SAID, " WE' VE GOT NONE." I DO THINK THAT THE TRAINING,
       IF THERE WERE DOCUMENTS CONDUCTED, FALLS UNDER
         La.      R.S.         44: 3( A)(3)],     INVESTIGATIVE                      TRAINING
       INFORMATION               OR      AIDS.    AND           I   THINK        THAT       THE
         SOFTWARE, IF THERE WERE --                     IF IT GOES BEYOND THE
         SOFTWARE AND IT GOES TO THE ACTUAL TOOL, THAT' S
       INVESTIGATIVE                  TRAINING;           AGAIN,              TECHNIQUES,
       EQUIPMENT, CAPTAIN HODGES USED THE TERM, " THEY
       HAVE         A     FACIAL          RECOGNITION                SYSTEM           AS    AN
       INVESTIGATIVE               TOOL         AND     IT' S       AN     INVESTIGATIVE
       TECHNIQUE THAT THEY EMPLOY AT THE REQUEST OF
       OTHER LAW ENFORCEMENT AGENCIES." AND I THINK THAT
       IF   THEY        HAD     SOMETHING             RESPONSIVE            TO   THOSE,      IT
       WOULD            FALL     UNDER          THE    EXCLUSION              OF [    La.   R.S.
       44: 3( A)(3).]    BUT I' M SATISFIED, BASED ON WHAT I HAVE
       HEARD, THAT              THERE ARE NO DOCUMENTS THAT ARE
       MAINTAINED BY [ THE LSP]                    SPECIFIC TO THE REQUESTS
       THAT WERE MADE. AND FOR THOSE REASONS, I' M GOING
       TO DENY THE REQUEST FOR THE MANDAMUS.




2 Idemia was the security company that created the facial recognition software program that the
LSP utilized.

                                                  4
A judgment was signed on April 17, 2021, in accordance with the trial court' s oral


ruling, denying the plaintiff' s request for a writ of mandamus.         Thereafter, the


plaintiff devoltuively appealed the trial court' s judgment.

                                     APPLICABLE LAW


       It is well settled that the public' s right of access to public records is a


fundamental right guaranteed by both the Louisiana Constitution and the Public

Records Act set forth in La. R.S. 44: 1 et seq. Carolina Biological Supply Company

v. East Baton Rouge Parish School Board, 2015- 1080 ( La. App. 1 Cir: 8/ 3 1/ 16),     202


So. 3d 1121, 1125. Article 12, section 3 of the Louisiana Constitution mandates that


  n] o person shall be denied the right to ... examine public documents, except in


cases established by law."

       The custodian of the record shall present a public records request to any

person of the age of majority who so requests. La. R.S. 44: 32( A).    While the record


generally must be made available immediately, the Public Records Act recognizes

that some reasonable delay may be necessary to compile,             review,   and,    when




necessary, redact or withhold certain records that are not subject to production. See


La. R.S. 44: 33; Stevens v. St. Tammany Parish Government, 2017- 0959 ( La. App. 1

Cir. 7/ 18/ 18), 264 So. 3d 456, 462, writ denied, 2018- 2062 ( La. 2/ 18/ 19), 265 So. 3d


773.   In such a case, within five business days of the request, the custodian must

provide     a    written "   estimate of the time reasonably necessary for collection,

segregation, redaction, examination, or review of a records request[.]"          La. R.S.


44: 35( A); Stevens, 264 So. 3d at 462.


       The enforcement provision under the Public Records Act is contained in La.


R.S. 44: 35 and provides, in pertinent part:


       A.       Any person who has been denied the right to inspect,          copy,
       reproduce,      or obtain a copy or reproduction of a record under the
       provisions of this Chapter, either by a determination of the custodian or
       by the passage of five days, exclusive of Saturdays, Sundays, and legal
       public holidays, from the date of his in-person, written, or electronic


                                               5
         request without receiving a determination in writing by the custodian
         or an estimate of the time reasonably necessary for collection,
         segregation, redaction, examination, or review of a records request,

         may institute proceedings for the issuance of a writ of mandamus,
         injunctive or declaratory relief, together with attorney fees, costs and
         damages as provided for by this Section, in the district court for the
         parish in which the office of the custodian is located.


         B. In any suit filed under Subsection A above, the court has jurisdiction
         to enjoin the custodian from withholding records or to issue a writ of
         mandamus ordering the production of any records improperly withheld
         from the person seeking disclosure. The court shall determine the
         matter de novo and the burden is on the custodian to sustain his action.
         The court may view the documents in controversy in camera before
         reaching a decision. Any noncompliance with the order of the court
         may be punished as contempt of court.

         Louisiana Code of Civil Procedure article 3863 provides that a writ of


mandamus may be directed to a public officer to compel the performance of a

ministerial duty required by law.         A writ of mandamus is not an appropriate


procedure where there is an element of discretion left to the public officer.


Vandenweghe v. Parish ofJefferson, 11- 52 ( La. App. 5 Cir. 5/ 24/ 11),          70 So. 3d 51,


58, writ denied, 2011- 1333 ( La. 9/ 30/ 11), 71 So.3d 289. A writ of mandamus is " an


extraordinary remedy, to be applied where ordinary means fail to afford adequate

relief."
           Hoag v. State, 2004- 0857 (La. 12/ 1/ 04),   889 So. 2d 1019, 1023.   The remedy

 must be used sparingly ... to compel action that is clearly provided by law." Hamp' s

Const.,    L.L.C. v. Housing Authority of New Orleans, 2010- 0816 ( La. App. 4 Cir.

12/ 1/ 10),   52 So. 3d 970, 973, quoting Allen v. St. Tammany Parish Police Jury, 96-

0938 (   La. App.    1 Cir. 2/ 14/ 97), 690 So. 2d 150, 153, writ denied, 97- 0599 ( La.


4/ 18/ 97), 692 So. 2d 455. " Mandamus will not lie in matters in which discretion and


evaluation of evidence must be exercised."        Hamp' s, 52 So.3d at 973. " The remedy

is not available to command the performance of an act that contains any element of

discretion, however slight."      Id. However, La. R.S. 44: 35 authorizes the court to


grant mandamus relief in all cases where a public record is improperly withheld from

a person seeking disclosure.



                                              2
       Generally, an appellate court reviews a trial court' s judgment on a writ of

mandamus under an abuse of discretion standard.            Commodore v.     City of New

Orleans, 2019- 0127 ( La. App. 4 Cir. 6/ 20/ 19),    275 So. 3d 457, 465.   Also, a trial


court' s findings of fact in a mandamus proceeding are subject to a manifest error

standard of review. Id. However, questions of law, such as the proper interpretation


of a statute, are reviewed by appellate courts under the de novo standard of review,

and the appellate court is not required to give deference to the lower court in


interpreting a statute.   Id. at 465- 66.


                                       DISCUSSION


       In the instant matter, the plaintiff assigns as error that the trial court erred in

 creating requirements not found in the [ Louisiana Public Records Act] to block the

production of records"     requested by the plaintiff. Specifically, the plaintiff argues

that the Louisiana Public Records Act does not mandate the use of search terms or


require that records must use the exact phraseology of the public records request.

The plaintiff further argues that the law is silent on specifics relating to language

requestors must use in making their request. Therefore, the plaintiff argues that the

trial court erred in holding that her failure to use specific search terms was fatal to

her public records request because the law is silent on the specifics that language

requestors must use in making a public records request.

      In Lewis v. Morrell, 2016- 1055 ( La. App. 4 Cir. 4/ 5/ 17),   215 So. 3d 737, the


Fourth Circuit Court of Appeal set forth the six requirements for invoking the

mandamus remedy under the Public Records Act: ( 1) a request must be made; ( 2)

the requester must be a " person;" ( 3) the request must be made to a " custodian;" ( 4)


the document requested must be a " public record;" ( 5) the document requested must


exist; and ( 6) there must be a failure by the custodian to respond to the request.    Id.


742- 44.   In this case, the plaintiff filed a writ of mandamus seeking the enforcement



                                             VA
of her public records request to the LSP custodian of records, Captain Chavez


Cammon. The record further reveals that Captain Hodges, the records custodian for


the Investigative Support Section of the LSP, assisted in preparing the responses to

the plaintiffs public record request.    Captain Hodges' testimony confirmed that a

search was conducted on all documents related to facial recognition software and no


documents were identified.      Therefore, the LSP confirmed that the first, second,


third, and sixth requirements of the public records request were satisfied.


      However, in order for a mandamus judgment to be issued in this case, the fifth


requirement in Lewis requires that the document requested must exist. Id. at 743.


The record reveals that Captain Hodges searched for Idemia and Morphotrack


software because that is the only facial recognition software that the LSP utilizes.

Captain Hodges' s testimony confirmed that he searched for all documents relating

to facial recognition software and no documents were identified. Captain Hodges'


testimony further confirmed that he made inquiries about whether any facial

recognition software training was provided by Idemia to identify records responsive

to the plaintiff' s public records request and he identified no documents.         Thus,


Captain Hodges' testimony remained consistent that no documents were maintained

by the LSP specific to the plaintiff' s public records request on facial recognition

software.   Therefore, we find that the trial court was correct in its determination that


there are no documents maintained by the LSP specific to the plaintiff' s public

records   request.
                     Because we find that the fifth requirement for invoking the

mandamus remedy under the Public Records Act is not met, we pretermit analyzing

the fourth requirement; i.e. whether the document requested is a " public record."


      Accordingly, after our de novo review of the record, it is apparent that the

plaintiff has failed to satisfy her burden of showing that the extraordinary remedy of

mandamus is warranted in this case pursuant to the Louisiana Public Records Act,


La. R.S. 44: 1, et seq. According to the testimony of Captain Hodges and the holding

                                            8
by the trial court, no public record exist as to the plaintiff' s public records request.

Therefore,     one of the six requirements identified in Lewis for invoking the

mandamus remedy under the Public Records Act was not met. We find no error in                               a




the trial court' s judgment denying the plaintiff's petition for a writ of mandamus.'

                                          CONCLUSION


        For the above reasons, the April 17, 2021 judgment of the trial court is


affirmed.    We assess appeal costs to the plaintiff, Alanah Odoms.


        AFFIRMED.




3 Due to our holding in this matter, we pretermit discussion ofthe plaintiff s second assignment of
error as to the trial court broadening the statutory limitation of La. R.S. 44: 3( A)(3) as this argument
was not asserted before the trial court and is being raised on appeal for the first time.

                                                   0